In the opening of Fourth-street, in the eleventh ward of the city of New-York, the sum of $2851,11, was awarded to owners unknown, for ground taken in the laying out of the *42street. At the present term, a petition was presented in behalf of the heirs of A. Bogart, for such part of the monies as they were entitled to. The papers were all. regular, except that they were unaccompanied with a map of the street and adjoining lands, designating the lands for the occupation of which compensation was claimed. For this defect, the application was denied. Subsequently, a map, duly verified, was presented, and then an order was made for the payment of the rateable proportion to which the petitioners were entitled.